FILED
                            NOT FOR PUBLICATION                               DEC 04 2014

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


EDDIE D. WILSON,                                  No. 13-15184

               Plaintiff - Appellant,             D.C. No. 2:10-cv-01156-KJD-
                                                  VCF
  v.

REPUBLIC SILVER STATE DISPOSAL,                   MEMORANDUM*
INC., DBA Republic Services of Southern
Nevada,

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Kent J. Dawson, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Eddie D. Wilson appeals pro se from the district court’s summary judgment

in his action alleging retaliation in violation of Title VII. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo, Ray v. Henderson, 217 F.3d 1234,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1239 (9th Cir. 2000), and we affirm.

      The district court properly granted summary judgment because Wilson failed

to raise a genuine dispute of material fact as to whether there was a causal link

between his alleged protected activity and defendant’s decision to not rehire him.

See Westendorf v. W. Coast Contractors of Nev., Inc., 712 F.3d 417, 422 (9th Cir.

2013) (setting forth elements of a prima facie case of retaliation and stating that the

plaintiff must show that protected conduct was a but-for cause of the adverse

employment action); Raad v. Fairbanks N. Star Borough, 323 F.3d 1185, 1197-98

(9th Cir. 2003) (decision makers’ knowledge of protected activity necessary for

causation).

      We reject Wilson’s contentions regarding the district court’s exclusion of

evidence.

      We do not consider matters raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                           2                                    13-15184